DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of apparatus claims 1-13 in the reply filed on May 24, 2022 is acknowledged.  By an amendment also filed May 24, 2022, method claims 14-18 and laminate claims 19-20 were canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber, Anton, DE19515791, published October 31, 1996 (hereafter Huber), discussed with reference to the attached machine translation of the description thereof.

Regarding claim 1, Huber discloses a tool for pressing a fiberglass mat onto a surface of a mold (i.e., a substrate) (paras [0001]-[0003]; and Fig. 1, form-stamping tool 10 located at stamping station 8 described at paras [0053-[0055]) that includes: 
a body (upper pressing and stamping mold upper part 12 described as a frame-like fastening device at para [0055]); 
a blade portion extending in a lengthwise direction from the body (blade 21  integrated into upper mold part 12 and extending vertically downwardly along its length toward material 5 being cut and pressed, illustrated in Figs. 1, 3-4 and 6; paras [0059-[0060] and [0064]-[0066]); and 
a press portion extending in the lengthwise direction from the body (compression die 18 made up of stamps 18’ and 18”  that are each press portions extending in the same lengthwise direction as the blade 21 from the upper mold part 12  toward the material 5 being cut and pressed (Figs. 1, 3-4 and 6; paras [0059]-[0061]).
Regarding the claim 1 recitation that the tool is “for pressing a foamed material” and that the press portion is “configured for pressing the foamed material onto the substrate,”  this functional language describes a method of use for the recited tool that is directed to a particular material being worked upon, thus it does not further limit the structure of the apparatus claim.  A claim is only limited by positively recited elements.   The inclusion of the material being worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.  Any structure required by the “configured for” language of claim 1, i.e., configured for pressing against a material, is met by Huber that is directed to a tool for pressing against and shaping a compressible fiberglass mat (see paras [0008]-[0012]). 

Regarding claim 4, see Figs. 3 and 4 illustrating a gap between the blade 21and each of stamps 18’ and 18” at distal ends thereof (para [0065]).

Regarding claim 6, this claim, directed to a material being worked upon, “foamed material,” is directed to material being worked upon the recited structure that does not impart patentability to the claim.  See the discussion at the rejection of claim 1 above and MPEP 2115.

 Regarding claim 7, para [0013] of Huber discloses the pressing stamp in contact with the mat can be formed three-dimensionally, i.e., include a beveled or curved face extending from its distal end.  

Regarding claim 8, Huber teaches both the blade 21 and press 18 portions being ring structures, i.e., each of 18’ and 18” are ring structures (when viewed in cross-section) with one of 18’ or 18” located within the other (Figs. 3 and 4 and paras [0060]-[0062].  See also Fig. 8 illustrating inner stamp 16’ (para [0068]). 


Regarding claim 9, Huber teaches its pressing tool is part of an apparatus for manufacturing a structure made of fiberglass that may be a laminated structure (see para [0053] teaching processing a fiberglass mat 5 that may further include a hardenable binder).  It is noted however, that both the recitation of a laminated structure and the recitation that such structure is “of a heat-retaining container,” are directed to material being worked upon that does not further limit the apparatus claim.
Huber also teaches a feed device 2 (i.e., transport unit) for unrolling a web of glass fiber material 3 and transport device 6 in the form of a conveyor belt or gripper system for cut fiber 5 to convey them into a heating station 7 and press/punching station 8 (Fig. 1; para [0052]).  The adjacent stations 7/8 are understood as a “unit” for the singular purpose of cutting a softened material.  
The final “wherein” clause directed to pressing and cutting foamed material on a paper substrate that is transported with the foam material into the stamping unit, is a recitation of use that does not further limit this apparatus claim.  The claim recites no positive feature for feeding more than one material and as such Huber is understood to be configured to feed from a roll of material that includes more than one layer.   The blade 21 of Huber is disclosed as a cylindrical punching cutting blade with ring-shaped cross section and is configured to contact a surrounding of all a material being pressed and cut (para [0060].  The recitation of foam being cut “by melting” is a process step directed to a particular material that does not further limit the apparatus claim.

Regarding claim 11, Huber discloses cutting unit 4 downstream of Feeder 2 (Fig. 1, para [0052]).  The claim language directed to cutting a paper substrate is process/method of use language that does not further limit the apparatus claim.

Regarding claim 12, see Fig. 8 second press portion 16’ (para [0068]).  

Regarding claim 13, compression stamp 18’,18” illustrated in Figs. 2-3 is a plane die-cutting machine (paras [0059]-[0063]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover as applied to claims 1 and 4 above and further in view of the teachings of Huber.
Regarding claims 2 and 3, Huber is silent as to width dimensions of its blade and press portions.  However, such dimensions are dependent, at least in part, upon the size, shape and physical properties of the material being cut and pressed.  Therefore such widths are result effective variables, dependent upon the material being worked upon.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to predictively choose blade and pressing part proportions of appropriate sizes based upon the physical properties and size of the material being cut and pressed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, para [0065] of Huber teaches a gap between the cutting blade and pressing portions of preferably about 0.3 to 0.5 mm, a range that overlaps the range recited in claim 5.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover as applied to claim 1 and further in view of Kittel et al., US 2018/0009072 (hereafter Kittel).

	Huber, that teaches precutting material from web feeder using cutting device 4, followed by conveying cut sheets via a conveyor belt to the heating/stamping stations (para [0052]), is thus silent as to providing a winding unit disposed at a downstream side in a transport direction of the transport unit, and configured for removing a rest part of the material sheet not pressed onto the substrate.  Huber states superfluous edge area 27 is cut off and removed from the pressing and punching station 8 as waste (para [0064]).  
	Kittel teaches apparatus for applying thermal interface materials (Abstract; Fig. 2), such materials being made from a variety of materials including fiberglass and foam (para [0054]).  The materials may be applied to a lid 124 (i.e., substrate) using a round knife die press 104 and die 108 for cutting the thermal interface material and pressing it onto the lid 124 (paras [0018]-[0021]).  Kittel teaches that in the embodiment illustrated in Fig. 2, material is drawn from a supply roll 128 and then, after pressing and cutting, the material left over is wound onto a salvage roll 148 (para [0023]).  Kittel further teaches that in other embodiments, more than one supply roll may be used, or, alternatively material may not be on a roll, but rather be placed under the die by hand, with a jig or by an automated means (para [0023]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Huber to remove the pre-cutter and add a downstream salvage roll as taught by Kittel, as a predictable, adequate, alternative apparatus, also as taught by Kittel.  The downstream salvage roll of Kittel also providing the additional advantage of speed in processing waste removal.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746